     Case 3:20-cv-00709-JLS-JLB Document 332 Filed 03/10/21 PageID.388 Page 1 of 2



1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11    COLUMBIA SPORTSWEAR NORTH                           Case No.: 20-CV-709 JLS (JLB)
      AMERICA, INC., an Oregon corporation,
12
                                         Plaintiff,       ORDER DIRECTING THE CLERK
13                                                        OF THE COURT TO ENTER
      v.                                                  DEFAULT AGAINST DEFENDANT
14
                                                          VENTEX CO., LTD.
      SEIRUS INNOVATIVE ACCESSORIES,
15
      INC., a Utah corporation; VENTEX CO.,
16    LTD., a foreign company; MICHAEL J.
      CAREY, an individual; WENDY M.
17
      CAREY, an individual; ROBERT (BOB)
18    MURPHY, an individual; SCOTT
      DENIKE, an individual; KYUNG-CHAN
19
      GO, an individual; and MAN-SIK
20    (PAUL) PARK, an individual,
21                                   Defendants.
22
23         On February 9, 2021, this Court ordered Defendant Ventex Co., Ltd. (“Ventex”) to,
24   on or before March 9, 2021, either (1) obtain substitute counsel of record or (2) show cause
25   why default should not be entered against it for failure to defend and failure to retain
26   substitute counsel of record. ECF No. 329 (“Order”) at 2. The Court cautioned Ventex
27   that, should “[it] fail to respond to this Order, the Court will direct the Clerk of the Court
28   to enter default against Ventex.” Id. at 3. Ventex, however, has failed to respond to the

                                                      1
                                                                                  20-CV-709 JLS (JLB)
     Case 3:20-cv-00709-JLS-JLB Document 332 Filed 03/10/21 PageID.389 Page 2 of 2



1    Order. In light of the foregoing, the Court DIRECTS the Clerk of the Court to enter default
2    against Defendant Ventex Co., Ltd.
3          IT IS SO ORDERED.
4    Dated: March 10, 2021
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  2
                                                                               20-CV-709 JLS (JLB)
